DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the remarks filed on 6/28/2022. The amendments
filed on 6/24/2022 have been entered. Accordingly, claims 1-3, 5, 7-10, 12, 14-17, and 19 remain pending.
	After review of applicant’s remarks and amendment to claims 1, 8, and 15, examiner agrees the amendments to claims 1, 8, and 15, overcome the rejection of 35 USC § 102(a)(2). Hence, the 35 USC § 102(a)(2) rejections have been withdrawn. However The rejections to claims 1, 8, and 15 have been reintroduced as 35 USC § 103 rejections.

The remainder of the applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive.

The Applicant asserts on page 6 of the Response:
“scatter-estimation of the nuclear imaging data set using a ring-specific singles countrate for each detector ring in the plurality of detector rings" and generating "a clinical image incorporating the scatter- estimation, at least one two-dimensional sinogram from the plurality of two-dimensional sinograms, and the attenuation map." Bai, whether alone or in combination with each of Conti, Lin, Zhu, and/or Qiang fails to disclose, teach, or suggest at least this element

	In response, the Examiner respectfully disagrees with Applicant’s assertion that the, “"scatter-estimation of the nuclear imaging data set using a ring-specific singles countrate for each detector ring in the plurality of detector rings" and generating "a clinical image incorporating the scatter- estimation, at least one two-dimensional sinogram from the plurality of two-dimensional sinograms, and the attenuation map." Bai, whether alone or in combination with each of Conti, Lin, Zhu, and/or Qiang fails to disclose, teach, or suggest at least this element” For at least the reasons outlined above in the “Claim Rejections - 35 USC § 103” section and under the principles of the broadest reasonable interpretation of the claims, the cited prior art documents render the limitations included in claims 1, 8, and 15 of the present application as obvious to a person having ordinary skill in the art. Furthermore, in the “Claim Rejections - 35 USC § 103” section a portion of “Bai” is cited to in order to show the existence of the claim 1 limitation which says, “scatter-estimation of the nuclear imaging data set using a ring-specific singles countrate for each detector ring in the plurality of detector rings” This portions of “Bai” cited to states that a “If the acquisition processing performs coincidence processing on a per-ring basis and does not consider counts in which the two 511 keV gamma rays are detected by different detector rings, then the case of LORs connecting TOF detector pixels 14 and non-TOF detector pixels 16 will never occur.” [0043], “The summation is performed overall counts g.sub.j(σ.sub.j) for LORs that intersect the image voxel indexed by i. Corr.sub.j are various optional corrections (e.g. scatter and/or randoms) factors, that may also be dependent on the σ.sub.j.” [0047], “Another example is to use the scatter estimation from the TOF data in non-TOF data reconstruction to improve the accuracy of scatter correction for the non-TOF data.” [0055] which while already stating the “per ring basis” of “Bai”, it can also be combined with another portion of “Bai”  "In one illustrative embodiment, a multi-ring PET detector array includes” [0027]"which is considered to read onto this limitation of claims 1, 8, and 15. Additionally, in the “Claim Rejections - 35 USC § 103” section a portion of “Bai” is cited to in order to show the existence of the claim 1 limitation which says, “a clinical image incorporating the scatter- estimation, at least one two-dimensional sinogram from the plurality of two-dimensional sinograms, and the attenuation map.” These portions of “Bai” cited to states that a “Another example is to use the scatter estimation from the TOF data in non-TOF data reconstruction to improve the accuracy of scatter correction for the non-TOF data.” [0055], “…reconstructing a PET data set comprising both the TOF LORs and the coarse LORs to generate a reconstructed image.” [0006] “By way of non-limiting illustration, such acquisition processing is sometimes employed to generate a two dimensional (2D) sinogram acquired by each detector ring, which is then reconstructed into a corresponding 2D image slice for that detector ring using a Radon transform or the like.” [0043] which states the scatter estimation and the 2D sinograms, however while Bai does not teach attenuation maps, “Zhu et al” does in the following proton they state “The system may reconstruct, based on the attenuation map and the selected portion of the PET data, the first preliminary image of the subject.” [0006] which is considered to read onto this limitation of claims 1 and 15 (8 did not have this exact limitation). For at least these reasons and the other reasons outlined in the “Claim Rejections - 35 USC § 103” section Applicant’s assertions are not considered persuasive.

The Applicant asserts on page 6 of the Response:
Bai fails to disclose, teach, or suggest that a ring- specific countrate for each detector ring in the plurality of detector rings is used during scatter- estimation.

	In response, the Examiner respectfully disagrees with Applicant’s assertion that the, “Bai fails to disclose, teach, or suggest that a ring- specific countrate for each detector ring in the plurality of detector rings is used during scatter- estimation.” For at least the reasons outlined above in the “Claim Rejections - 35 USC § 103” section and under the principles of the broadest reasonable interpretation of the claims, the cited prior art documents render the limitations included in claims 1, 8, and 15 of the present application as obvious to a person having ordinary skill in the art. Furthermore, in the “Claim Rejections - 35 USC § 103” section portions of “Bai” is cited to in order to show the existence of the claim 1 limitation which says, “generating scatter-estimation of the nuclear imaging data set using a ring-specific singles countrate for each detector ring in the plurality of detector rings” This portion of “Bai” cited to states that a “If the acquisition processing performs coincidence processing on a per-ring basis and does not consider counts in which the two 511 keV gamma rays are detected by different detector rings, then the case of LORs connecting TOF detector pixels 14 and non-TOF detector pixels 16 will never occur.” [0043], “The summation is performed overall counts g.sub.j(σ.sub.j) for LORs that intersect the image voxel indexed by i. Corr.sub.j are various optional corrections (e.g. scatter and/or randoms) factors, that may also be dependent on the σ.sub.j.” [0047], “Another example is to use the scatter estimation from the TOF data in non-TOF data reconstruction to improve the accuracy of scatter correction for the non-TOF data.” [0055] Despite the apparent lack of a ring specific countrate in “Bai” it is nevertheless considered to read onto this limitation of claims 1, 8, and 15. This is true because, they do state the  ring specific countrate  (as read in paragraph [0047], per ring basis) one of ordinary skill in the art would recognizes that the ring specific countrate is taught here, even if “Bai” does not claim it. For at least these reasons and the other reasons outlined in the “Claim Rejections - 35 USC § 103” section Applicant’s assertions are not considered persuasive.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al (US 20190346577 A1) in view of Zhu et al (US 20190066342 A1)

Regarding Claim 1, Bai et al teaches a computer-implemented method (“Referring back to FIG. 1, the PET imaging device 1 also includes at least one computer or other electronic data processing device 34 for performing image reconstruction operations.” [0037]), comprising: 
receiving a nuclear imaging data set (“The following relates generally to the medical imaging arts, nuclear imaging arts, positron emission tomography arts, and related arts” [0001], “…reconstructing a PET data set comprising both the TOF LORs and the coarse LORs to generate a reconstructed image.” [0006]), 
generating a plurality of two-dimensional (2D) sinograms from the nuclear imaging data set (“By way of non-limiting illustration, such acquisition processing is sometimes employed to generate a two dimensional (2D) sinogram acquired by each detector ring, which is then reconstructed into a corresponding 2D image slice for that detector ring using a Radon transform or the like.” [0043])
generating scatter-estimation of the nuclear imaging data set using a ring-specific singles countrate (“If the acquisition processing performs coincidence processing on a per-ring basis and does not consider counts in which the two 511 keV gamma rays are detected by different detector rings, then the case of LORs connecting TOF detector pixels 14 and non-TOF detector pixels 16 will never occur.” [0043], “The summation is performed overall counts g.sub.j(σ.sub.j) for LORs that intersect the image voxel indexed by i. Corr.sub.j are various optional corrections (e.g. scatter and/or randoms) factors, that may also be dependent on the σ.sub.j.” [0047], “Another example is to use the scatter estimation from the TOF data in non-TOF data reconstruction to improve the accuracy of scatter correction for the non-TOF data.” [0055]),
for each detector ring in the plurality of detector rings; (“In one illustrative embodiment, a multi-ring PET detector array includes” [0027]) and 
generating a clinical image incorporating the scatter-estimation (“Another example is to use the scatter estimation from the TOF data in non-TOF data reconstruction to improve the accuracy of scatter correction for the non-TOF data.” [0055], “…reconstructing a PET data set comprising both the TOF LORs and the coarse LORs to generate a reconstructed image.” [0006]).
at least one two- dimensional sinogram from the plurality of two-dimensional sinograms, (“By way of non-limiting illustration, such acquisition processing is sometimes employed to generate a two dimensional (2D) sinogram acquired by each detector ring, which is then reconstructed into a corresponding 2D image slice for that detector ring using a Radon transform or the like.” [0043])
However Bai et al does not teach obtaining by a long-axial field of view scanner, generating an attenuation map for the nuclear imaging data set, generating a clinical image incorporating …and the attenuation map.
Zhu et al teaches obtaining by a long-axial field of view scanner comprising a plurality of detector rings , (“The present disclosure generally relates to image data processing in positron emission tomography (PET), and more particularly, a system and method for processing image data acquired by a PET device with a long axial length. “[0001] “the PET device may include a plurality of detector rings forming a detection tunnel having a cylindrical shape” [0015].).
generating an attenuation map for the nuclear imaging data set, (“The system may generate, based on the CT image of the subject, an attenuation map of the subject.” [0006])
generating a clinical image incorporating … and the attenuation map. (“The system may reconstruct, based on the attenuation map and the selected portion of the PET data, the first preliminary image of the subject.” [0006])
Bai et al, and Zhu et al are all considered to be analogous to the claimed invention because they are in the same field of PET scanner systems and methodology. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bai with a nuclear imaging data set is generated by a long-axial field of view scanner as taught by Zhu because a PET device with a long axial length has a relative wider axial scanning range, providing more PET data than a commercial PET scanner currently available under the same scanning conditions. [0002] of Zhu

Regarding Claim 8 Bai et al teaches a system, comprising (“In detail, when a system is designed with a mixture of TOF and non-TOF detector pixels as disclosed herein...” [0037]), 
a nuclear imaging scanner (The following relates generally to the medical imaging arts, nuclear imaging arts, positron emission tomography arts, and related arts” [0001], In accordance with another illustrative example, a positron emission tomography (PET) imaging device includes a radiation detector array comprising both time-of-flight (TOF) radiation detector…” [0006] ),
a computer (computer or other electronic data processing device 34 for performing image reconstruction operations.” [0037]) configured to: 
receive a nuclear imaging data set from the nuclear imaging scanner (“Referring back to FIG. 1, the PET imaging device 1 also includes at least one computer or other electronic data processing device 34 for performing image reconstruction operations.” [0037], “The following relates generally to the medical imaging arts, nuclear imaging arts, positron emission tomography arts, and related arts” [0001], “…reconstructing a PET data set comprising both the TOF LORs and the coarse LORs to generate a reconstructed image.” [0006]), 
generate a plurality of two-dimensional (2D) sinograms from the nuclear imaging data set; (“By way of non-limiting illustration, such acquisition processing is sometimes employed to generate a two dimensional (2D) sinogram acquired by each detector ring, which is then reconstructed into a corresponding 2D image slice for that detector ring using a Radon transform or the like.” [0043])
generating scatter-estimation of the nuclear imaging data set using a ring-specific singles countrate (“If the acquisition processing performs coincidence processing on a per-ring basis and does not consider counts in which the two 511 keV gamma rays are detected by different detector rings, then the case of LORs connecting TOF detector pixels 14 and non-TOF detector pixels 16 will never occur.” [0043], “The summation is performed overall counts g.sub.j(σ.sub.j) for LORs that intersect the image voxel indexed by i. Corr.sub.j are various optional corrections (e.g. scatter and/or randoms) factors, that may also be dependent on the σ.sub.j.” [0047], “Another example is to use the scatter estimation from the TOF data in non-TOF data reconstruction to improve the accuracy of scatter correction for the non-TOF data.” [0055])
for each detector ring in the plurality of detector rings (“In one illustrative embodiment, a multi-ring PET detector array includes” [0027])
However Bai et al does not teach comprising a long-axial field of view scanner, generating an attenuation map for the nuclear imaging data set.
Zhu et al teaches comprising a long-axial field of view scanner comprising a plurality of detector rings, (“The present disclosure generally relates to image data processing in positron emission tomography (PET), and more particularly, a system and method for processing image data acquired by a PET device with a long axial length. “[0001] “the PET device may include a plurality of detector rings forming a detection tunnel having a cylindrical shape” [0015].).
generating an attenuation map for the nuclear imaging data set. (“The system may generate, based on the CT image of the subject, an attenuation map of the subject.” [0006])
Bai et al, and Zhu et al are all considered to be analogous to the claimed invention because they are in the same field of PET scanner systems and methodology. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bai with a nuclear imaging data set is generated by a long-axial field of view scanner as taught by Zhu because a PET device with a long axial length has a relative wider axial scanning range, providing more PET data than a commercial PET scanner currently available under the same scanning conditions. [0002] of Zhu


Regarding Claim 15 Bai et al teaches a non-transitory computer readable medium storing instructions configured to cause a computer system to execute the steps of: (“…a non-transitory storage medium storing instructions readable and executable by the electronic processor to perform operations…” [0006]), comprising: 
receiving a nuclear imaging data set (“The following relates generally to the medical imaging arts, nuclear imaging arts, positron emission tomography arts, and related arts” [0001], “…reconstructing a PET data set comprising both the TOF LORs and the coarse LORs to generate a reconstructed image.” [0006]), 
generating a plurality of two-dimensional (2D) sinograms from the nuclear imaging data set; (“By way of non-limiting illustration, such acquisition processing is sometimes employed to generate a two dimensional (2D) sinogram acquired by each detector ring, which is then reconstructed into a corresponding 2D image slice for that detector ring using a Radon transform or the like.” [0043])
generating scatter-estimation of the nuclear imaging data set using a ring-specific singles countrate (“If the acquisition processing performs coincidence processing on a per-ring basis and does not consider counts in which the two 511 keV gamma rays are detected by different detector rings, then the case of LORs connecting TOF detector pixels 14 and non-TOF detector pixels 16 will never occur.” [0043], “The summation is performed overall counts g.sub.j(σ.sub.j) for LORs that intersect the image voxel indexed by i. Corr.sub.j are various optional corrections (e.g. scatter and/or randoms) factors, that may also be dependent on the σ.sub.j.” [0047], “Another example is to use the scatter estimation from the TOF data in non-TOF data reconstruction to improve the accuracy of scatter correction for the non-TOF data.” [0055]), 
for each detector ring in the plurality of detector rings (“In one illustrative embodiment, a multi-ring PET detector array includes” [0027]) and 
generating a clinical image incorporating the scatter-estimation (“Another example is to use the scatter estimation from the TOF data in non-TOF data reconstruction to improve the accuracy of scatter correction for the non-TOF data.” [0055], “…reconstructing a PET data set comprising both the TOF LORs and the coarse LORs to generate a reconstructed image.” [0006]).
at least one two- dimensional sinogram from the plurality of two-dimensional sinograms, (“By way of non-limiting illustration, such acquisition processing is sometimes employed to generate a two dimensional (2D) sinogram acquired by each detector ring, which is then reconstructed into a corresponding 2D image slice for that detector ring using a Radon transform or the like.” [0043])
However Bai et al does not teach obtained by a long-axial field of view scanner, generating an attenuation map for the nuclear imaging data set; generating a clinical image incorporating … and the attenuation map 
Zhu et al teaches obtained by a long-axial field of view scanner comprising a plurality of detector rings; (“The present disclosure generally relates to image data processing in positron emission tomography (PET), and more particularly, a system and method for processing image data acquired by a PET device with a long axial length. “[0001] “the PET device may include a plurality of detector rings forming a detection tunnel having a cylindrical shape” [0015]).
generating an attenuation map for the nuclear imaging data set, (“The system may generate, based on the CT image of the subject, an attenuation map of the subject.” [0006])
generating a clinical image incorporating … and the attenuation map. (“The system may reconstruct, based on the attenuation map and the selected portion of the PET data, the first preliminary image of the subject.” [0006])
Bai et al, and Zhu et al are all considered to be analogous to the claimed invention because they are in the same field of PET scanner systems and methodology. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bai with a nuclear imaging data set is generated by a long-axial field of view scanner as taught by Zhu because a PET device with a long axial length has a relative wider axial scanning range, providing more PET data than a commercial PET scanner currently available under the same scanning conditions. [0002] of Zhu

Claims 2, 3, 9, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al (US 20190346577 A1) in view of Zhu et al (US 20190066342 A1) as applied to claim 1, 8 and 15 above, and further in view of Conti et al (US 20040206897 A1).

Regarding Claim 2, 9, and 16, Bai et al and Zhu et al teach the invention substantially as claimed with respect to claim 1, 8, and 15, specifically Bai et al teaches the ring-specific singles countrate (“If the acquisition processing performs coincidence processing on a per-ring basis and does not consider counts in which the two 511 keV gamma rays are detected by different detector rings, then the case of LORs connecting TOF detector pixels 14 and non-TOF detector pixels 16 will never occur.” [0043]). 
And each detector ring in [[a ]]the plurality of detector rings. (“In one illustrative embodiment, a multi-ring PET detector array includes” [0027]).
However, Bai et al and Zhu et al do not teach, average singles per block for each detector ring 
However, Conti et al teaches average singles per block for each detector ring (“The method of claim 15 wherein said step of correcting said axial profile of said normalization array is accomplished using: 19 N ( r , z , seg , CR ) = N ( r , z , seg , CR = low ) * f A ( z , seg , CR ) f A ( z , seg , CR = low ) ,where CR is said count rate expressed as an average of singles per block in said PET scanner, wherein N(r,z,seg,CR) is obtained for each said CR as N.sub.2 (r,z,seg) in said step of correcting said axial profile of said normalization array for scatter, and wherein f.sub.A is a function determined using said series of sinograms obtained in said step of acquiring a series of sinograms to compute a series of axial profiles.“ (Claim 16)).
Bai et al, Zhu et al, and Conti et al are all considered to be analogous to the claimed invention because they are in the same field of PET scanner systems and methodology. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bai and Zhu with average singles per block for each detector ring as taught by Conti because estimating and subtracting the scatter component is not the most effective method. Finally, none of the techniques described corrects for count rate effects, which are relevant for high sensitivity flat panel detectors. Also the normalization should be obtained in count rate conditions Similar to the clinical Scan on which it is applied in order to prevent ring artifacts [0010]-[0011] of Conti.

Regarding Claim 3, 10, and 17, Bai et al and Zhu et al teach the invention substantially as claimed with respect to claim 1, 8, and 15, specifically Bai et al teaches the ring-specific singles countrate (“If the acquisition processing performs coincidence processing on a per-ring basis and does not consider counts in which the two 511 keV gamma rays are detected by different detector rings, then the case of LORs connecting TOF detector pixels 14 and non-TOF detector pixels 16 will never occur.” [0043]). 
And in [[a ]]each detector ring in the plurality of detector rings. (“In one illustrative embodiment, a multi-ring PET detector array includes” [0027]).
However, Bai et al and Zhu et al do not teach an individual block average for each block 
However, Conti et al teaches an individual block average for each block. (“The depth of the peak/valley ratio increases with count rate using an average block singles count rate as a measure of count rate. As illustrated in FIG. 7B, the normalization axial profile is plotted as a function of the plane number for two normalization samples taken with different activities. The first curve, with greater variations, was obtained with a measured count rate per block of 60,000 cps. “ [0084]).
Bai et al, Zhu et al, and Conti et al are all considered to be analogous to the claimed invention because they are in the same field of PET scanner systems and methodology. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bai and Zhu with an individual block average for each block in each detector ring as taught by Conti because estimating and subtracting the scatter component is not the most effective method. Finally, none of the techniques described corrects for count rate effects, which are relevant for high sensitivity flat panel detectors. Also the normalization should be obtained in count rate conditions Similar to the clinical Scan on which it is applied in order to prevent ring artifacts [0010]-[0011] of Conti.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al (US 20190346577 A1) in view of Lin et al (US 20190175133 A1).
Regarding Claim 5, 12, and 19, Bai et al and Zhu et al teach the invention substantially as claimed with respect to claim 1, 8, and 15. However, Bai et al and Zhu et al do not teach, the scatter-estimation is generated using a Monte Carlo process or an analytical process.
However, Lin et al teaches the scatter-estimation is generated using a Monte Carlo process or an analytical process (“Monte Carlo simulation is a calculation tool that is widely used to model scatter behavior in radiographic imaging. Advantaged over alternate calculation approaches, Monte Carlo techniques have been shown to be useful in helping to solve complex stochastic problems such as radiation scatter, wherein random particle behavior can be evaluated with respect to a probability function. “[0006]).
Bai et al, Zhu et al, and Lin et al are all considered to be analogous to the claimed invention because they are in the same field of scatter correction and scatter estimation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bai  and Zhu with a scatter-estimation generated using a Monte Carlo process or an analytical process as taught by Lin because scatter can be modeled probabilistically and compensation for scatter can be applied, In order to more accurately compensate for scatter, it is further useful to provide ways to model scatter that results from interaction of the radiated energy with materials in the volume that lies outside the field of view, and Monte Carlo techniques have been shown to be useful in helping to solve complex stochastic problems such as radiation scatter [0005]-[0006] of Lin.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al (US 20190346577 A1) in view of Qiang et al (US 20200124750 A1).
Regarding Claim 7 and 14 Bai et al and Zhu et al teach the invention substantially as claimed with respect to claim 1 and 8, specifically Bai et al teaches each ring-specific singles countrate (“If the acquisition processing performs coincidence processing on a per-ring basis and does not consider counts in which the two 511 keV gamma rays are detected by different detector rings, then the case of LORs connecting TOF detector pixels 14 and non-TOF detector pixels 16 will never occur.” [0043]). 
However, Bai et al and Zhu et al do not teach, configured to estimate a shift in a lower level discriminator of an energy window of the nuclear imaging scanner.
 However, Qiang et al teaches the countrate configured to estimate a shift in a lower level discriminator of an energy window of the nuclear imaging scanner. (“In certain implementations, the segmentation into blocks in the two-dimensional (2D) coordinates of the pixelated gamma detector is performed to generate block sizes at the respective multiplicities based on specified goals/criteria for the resolution and/or the number of counts per block that are required to achieve a reliable estimate of the energy shift to be corrected “[0101], “In this case, the corrected PET data is the PET data absent events/counts outside of the shifted energy window, without a shift being applied to the recorded energy values of the events.” [0105]).
Bai et al, Zhu et al, and Qiang et al are all considered to be analogous to the claimed invention because they are in the same field of scatter correction and scatter estimation. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bai and Zhu to be configured to estimate a shift in a lower level discriminator of an energy window of the nuclear imaging scanner as taught by Qiang because energy measurements can deviate from an ideal linear response due to non-linearities in the measurement process and/or practical considerations related to, e.g. light/charge sharing among channels during a multi-channel gamma-ray detection (e.g., due to the gamma ray energy being absorbed in multiple detectors/channels as can happen due to Compton scattering). Accordingly, improved techniques are desired to correct energy measurements in pixelated gamma-ray detectors, [0007] of Qiang.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK LOUIS ALYASS whose telephone number is (571)272-5944. The examiner can normally be reached Monday - Thursday 7 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK LOUIS ALYASS/               Examiner, Art Unit 3793                                                                                                                                                                                        

/SERKAN AKAR/Primary Examiner, Art Unit 3793